Citation Nr: 1130990	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  08-13 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right ankle disability.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from February 1966 to October 1978.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In connection with his appeal, the appellant requested and was scheduled for a hearing before a Veterans Law Judge in Washington, DC.  In a July 2008 statement, however, the appellant withdrew his request and asked that his claim be considered on the evidence of record.  

In July 2009, the Board remanded the matter for additional evidentiary development.  For the reasons set forth below, another remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The appellant's seeks service connection for a right ankle disability.  He contends that his current right ankle disability, endstage degenerative joint disease, status post surgical fusion, is causally related to a right ankle fracture he sustained in service.  Specifically, the appellant reports that in 1967, he fractured his right ankle while he was playing intramural sports.  He indicates that he received medical treatment at the U.S. Army Hospital in Frankfurt, Germany, including a cast which was changed five times.  The appellant reports that in 2004, he underwent right ankle surgery necessitated by increasingly severe right ankle problems.  


Factual Background

The appellant's service treatment records are incomplete.  The record on appeal does contain the appellant's July 1978 military separation medical examination report which notes that his lower extremities were normal.  

In support of his claim, the appellant submitted a July 2007 statement from G.W.F., Jr., LT. Col. (Ret.), who certified that he had been the commanding officer of C Battery, 2d Battalion, 18th Field Artillery, in Rothwestern Kasserne, Germany.  He indicated that the appellant had been his Executive Officer.  Lt. Col. F. recalled that in the Fall of 1967, the appellant fractured his right leg and was sent to the military hospital in Frankfurt.  He recalled that the appellant was placed in a cast which was replaced several times before finally being removed approximately two months thereafter.  

The record on appeal also includes post-service clinical records showing that in May 2004, the appellant was examined in connection with his complaints of longstanding problems with his right ankle which had become more significant in the past few months.  He reported sustaining a fracture in the military in 1967.  The appellant reported that was treated nonoperatively in service with a cast for several months.  X-ray studies showed advanced endstage degenerative joint disease.  Surgical fusion was recommended.  Operative reports show that in August 2004, the appellant underwent a right ankle arthrodesis.  Clinical records documenting his follow-up care have been associated with the claims folder.  

In connection with his claim, the appellant was afforded a VA medical examination in February 2008.  On examination, he reported that in 1967, he had fractured his right ankle in service while playing football.  He indicated that he was treated with a cast for approximately eight weeks thereafter.  The appellant indicated that this was the only time he had ever injured his right ankle.  He further indicated that after the cast was removed, he served on active duty until 1978 without difficulty.  The appellant reported that in 2003, he began to experience increasing ankle symptoms, including pain with ambulation.  He was referred to an orthopedic surgeon who performed a surgical fusion right ankle arthrodesis in 2004.  The appellant indicated that he remained under follow-up care.  

The examiner diagnosed the appellant as having right ankle stable joint with surgical arthrodesis, incomplete fusion, and residuals of posttraumatic arthritis.  The examiner stated that although it was rational to believe a one-time injury to the ankle could subsequently cause posttraumatic arthritis, in the appellant's case, he was hesitant to provide a positive nexus opinion absent clinical documentation of the in-service fracture.  Rather, he indicated that "[c]urrent right ankle is at least likely as not (less than 50/50 probability) caused by or the result of active duty service."  In a September 2009 addendum, the examiner responded to the Board's request for clarification of his opinion.  He indicated that he was being asked "to guess about the condition of the right ankle without evidence."  He explained that the absent clinical records documenting the fracture or ankle problems from 1967 to 2004, he was unable to provide a more definitive opinion and would not guess.  He again indicated that "[c]urrent right ankle is at least likely as not (less than 50/50 probability) caused by or the result of active duty service."  

VA's Duty to Assist in obtaining relevant records from a Federal department or agency

After reviewing the evidence discussed above, as well as the remainder of the record, the record, the Board finds that additional evidentiary development is necessary prior to further consideration.  

First, it is evident that the appellant's service treatment records are incomplete, consisting only of a February 1966 enlistment examination report and a July 1978 separation medical examination report, both of which note that the appellant's lower extremities were normal.  

The record reflects that the RO has undertaken significant efforts to locate the appellant's service treatment records, including contacting the National Personnel Records Center (NPRC) on multiple occasions.  In response to the RO's first request for the appellant's service treatment records, NPRC advised that there were no service treatment records on file for the appellant.  See VA Form 3101, Request for Information, dated October 30, 2006.  The RO thereafter made a specific request for inpatient clinical records for the period from the Fall of 1967 from military medical facilities in Frankfurt, Germany.  See VA Adjudication Procedure Manual M21-1MR, III.iii.2.b.12.c (noting that if a veteran was hospitalized during service at an Army facility, clinical records from that facility may be filed at the NPRC separately from his individual service treatment records).  In May 2007, NPRC responded a search for those records had been conducted but none was located.  The RO thereafter made a request to NPRC for the appellant's enlistment and separation physicals, including a specific request for a microfiche search.  In June 2007, NPRC forwarded what they reported to be all the service medical records found on microfiche.  These included the appellant's physical examinations at service entrance and separation.  

Despite these significant efforts on the part of the RO, the Board concludes that additional attempts must be made to locate the appellant's service treatment records.  The Board notes that the appellant has indicated that after his separation from active service, he was transferred to a Reserve Unit, 467 Supply and Service Battalion in Corpus Cristi, Texas.  Under these circumstances, the appellant's service treatment records may have been transferred to his reserve unit.  See e.g.  M21-1, III.2.J.69.b and III.2.B.10.f (August 13, 2009).  

VA is required to obtain relevant records from a Federal department or agency, including service treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2010).  Indeed, VA is required to make "as many requests as are necessary" to obtain such records and may end its efforts "only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile."  Again, although the record on appeal reflects substantial efforts on the part of the RO to obtain the appellant's service treatment records, the possibility that his records may be with his former reserve unit must be explored to ensure that VA's duty to assist has been met.  

Additionally, the Board notes that the record on appeal shows that the appellant has applied for disability benefits from the Social Security Administration (SSA) due to his right ankle disability.  Records from SSA must be requested as they are relevant to this claim.  See 38 C.F.R. § 3.159(c)(2) (2010); McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); see also Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed.Cir.2010) (noting that "[r]elevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.").  

VA's duty to assist by obtaining a medical examination or opinion

VA's duty to assist also includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  

As noted above, the appellant was afforded a VA medical examination in February 2008.  For several reasons, the Board finds that the February 2008 examination report and the examiner's September 2009 addendum are of little probative value.  First, the examiner twice provided internally inconsistent conclusions, stating that the appellant's right ankle disability is at least as likely as not related to service but also that there is a "less than 50/50 probability" that his right ankle is related to service.  Given the examiner's inartful wording, it is impossible discern the degree of probability of a nexus to service.  The Board is prohibited from substituting its own medical opinion for that of a medical examiner.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Additionally, the Board notes that the examiner appears to have concluded that actual clinical records documenting the in-service right ankle injury are necessary.  Both the appellant and his commanding officer, however, have provided written statements attesting to the in-service injury followed by approximately eight weeks of casting.  The Board finds their statements to be both competent and credible for purposes of establishing the in-service right ankle injury.  It is unclear whether the examiner concluded that the appellant's in-service injury in 1967 did not happen, or if any right ankle injury sustained in service resolved without residual disability.  In light of these factors, the Board finds that the examiner's opinions are of limited probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Given the current state of the evidence of record, the Board finds that another VA medical examination is necessary in order to clarify the etiology of the appellant's current right ankle disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Additional matters

Finally, the Board wishes to advise the appellant of two matters.  First, the Board notes that in an August 2007 statement, he indicated that he had submitted a letter from his private orthopedic physician attesting that the 2004 surgical ankle fusion had been necessitated by the in-service fracture.  The appellant is advised that the record on appeal currently does not contain such a letter.  He is advised that it would be to his benefit to submit a statement from his physician memorializing the opinion that his current right ankle disability is related to his in-service injury.  See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the Board has the duty to suggest the submission of evidence that may have been overlooked).

Additionally, the appellant is advised that he is currently without representation.  He was originally represented in his appeal by the National Veterans Organization of America.  See VA Form 21-22, dated July 24, 2006.  In July 2009, however, the RO received a letter from Kathleen L. Day, Esq., who indicated that she was representing the appellant.  

Only one organization, representative, agent or attorney may be recognized at a time in the prosecution of a VA claim.  38 C.F.R. § 14.631(e)(1) (2010).  A power of attorney may be revoked at any time.  38 C.F.R. § 14.631(f)(1) (2010).  Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by both the claimant and the individual providing representation will constitute a revocation of an existing power of attorney.  Id.  

In order to ensure the privacy of claimants' personal information and ensure that claimants for VA benefits have responsible and qualified representation, VA regulations require a valid power of attorney, executed on either VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," or VA Form 21-22a, "Appointment of Attorney or Agent as Claimant's Representative," to represent a claimant before VA and to authorize VA's disclosure of information to any person representing a VA claimant.  38 C.F.R. §§ 14,626, 14.631 (2010).  In order to be valid, the power of attorney must contain the signatures of both the claimant and the representative.  

After the receipt of the letter from Ms. Day, VA made several attempts to clarify the appellant's representation, most recently by contacting him in a July 2011 letter.  In the letter, the appellant was offered several alternatives, including representing himself or formally appointing a representative or private attorney.  He was provided with a blank VA Form 21-22 and a blank VA Form 21-22a in the event he elected to appoint a representative or attorney.  The appellant was advised that if he did not respond within 30 days, VA would assume he wished to represent himself.  To date, the appellant has not responded.  The appellant is again advised that if he wishes to appoint a representative or attorney to assist him in his appeal, he must do so by providing a valid power of attorney.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant's former Army Reserve unit, or other appropriate repository of record, and request all available service treatment records pertaining to the appellant.  The RO must continue its efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  In the event the information is not available, a written statement to that effect should be included in the record and the RO must provide the appellant with appropriate notice as required by 38 C.F.R. § 3.159(e).

2.  The RO should contact SSA and request relevant records pertaining to the appellant's application for disability benefits.

3.  After the above records, if any, have been associated with the record, but in any event, the appellant should be afforded a VA medical examination, by an examiner who has not previously examined him, for the purpose of identifying the nature and etiology of his current right ankle disability.  The claims folder must be made available to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any right ankle disability identified on examination is causally related to the appellant's active service or any incident therein, including the reported 1967 ankle injury.  

In providing such opinion, the examiner must presume that the statements of the appellant and his commanding officer to the effect that the appellant suffered a right ankle injury followed by eight weeks of casting are credible.  

4.  After conducting any additional development deemed necessary, the RO should reconsider the appellant's claim, considering all the evidence of record.  If the claim remains denied, the appellant and his representative, if any, should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


